NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0375-17T1


IN THE MATTER OF THE
ESTATE OF ALBERT J.
GUGLIELMELLI, DECEASED
_______________________________

           Submitted May 29, 2018 - Decided September 6, 2018

           Before Judges Accurso and O'Connor.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Probate Part, Camden
           County, Docket No. CP-000096-15.

           Jehl & Fabian, attorneys for appellants
           Geraldine M. Guglielmelli and Denise Green
           (Joseph F. Fabian, on the brief).

           Archer & Greiner, PC, attorneys for
           respondent Donna Mulford (Anthony R. La
           Ratta, on the brief).

PER CURIAM

     When Albert J. Guglielmelli died in 2008, he left a widow,

plaintiff Geraldine M. Guglielmelli, and two daughters,

defendant/third-party plaintiff Donna Mulford and third-party

defendant Denise Green.       The Guglielmellis had been married for

decades at Albert's death, and he had always handled the

family's finances.      Mulford, who had moved back in with her
parents following a divorce fifteen years before, continued

living with her mother after her father's death and assumed

responsibility for her mother's finances under a power of

attorney.   Mulford also served as the executrix of her father's

estate, Guglielmelli and Green having renounced in her favor.

    Several months after Albert's death, Guglielmelli and

Mulford became estranged from Green.   During the estrangement,

Guglielmelli executed a Will in June 2008, devising her real

property, then consisting of her home in Cherry Hill, to Mulford

and leaving nothing to Green.   Two months later, Guglielmelli

and Mulford moved into a home in Runnemede they purchased

together as joint tenants.   In 2009, Guglielmelli, with the

assistance of Mulford and a lawyer, sold the Cherry Hill house.

    Guglielmelli and Mulford reconciled with Green sometime in

2009.   In 2010, Guglielmelli made a new Will.   In the 2010 Will,

Guglielmelli again left her real property to Mulford but divided

the remainder of her assets equally between Mulford and Green.

    In December 2014, Guglielmelli, then eighty-eight, was

hospitalized.   Mulford, who worked full-time as a special

education teacher, determined she could no longer care for her

mother at home.   According to Mulford, her mother had become

increasingly unable to care for herself, forgetting to turn off

the stove, for example, making Mulford fearful of leaving her

                                2                            A-0375-17T1
alone.    Accordingly, Mulford made arrangements for her mother to

enter assisted living following her release from a

rehabilitation facility upon her discharge from the hospital in

January 2015.    Mulford also engaged an attorney to advise her

and Guglielmelli about Medicaid planning.    In February, while in

the assisted living facility, Guglielmelli executed a deed

transferring her interest in the Runnemede home she shared with

Mulford to Mulford.

       Guglielmelli was unhappy in assisted living.   In March,

Green removed Guglielmelli from the facility without telling

Mulford and moved their mother into her home.    Green also

arranged for Guglielmelli to revoke the power of attorney to

Mulford and execute a new power in favor of Green.     Shortly

thereafter, Guglielmelli, with Green's assistance, hired a

lawyer to demand Mulford produce accountings of both the estate

and the funds Mulford had managed pursuant to the power of

attorney.    Mulford had never prepared an accounting for the

estate and neither Guglielmelli nor Green had ever requested

one.   Similarly, Mulford had never accounted to Guglielmelli in

the seven years she handled her mother's finances following her

father's death.

       When Mulford failed to produce the requested accountings,

Guglielmelli sued her, demanding she account.    Mulford hired

                                 3                            A-0375-17T1
counsel, filing an answer, a counterclaim against her mother for

compensation for the care and personal services provided her for

seven years and damages for malicious prosecution, and a third-

party complaint against Green alleging malicious prosecution and

"undue influence."

    The Probate Part judge ordered Mulford to account.      With

her counsel's assistance over the course of many months, Mulford

laboriously produced two accountings, one for her father's

estate and one spanning the seven years she managed her mother's

finances.   Guglielmelli filed exceptions and the Probate Part

judge conducted four full days of trial, hearing testimony from

all the parties and Green's husband.   After Guglielmelli

concluded her case, Mulford moved to dismiss the complaint,

which the judge granted.   The judge put a detailed opinion on

the record from the bench, recapping the testimony, her

impressions of the witnesses and Guglielmelli's failing memory,

and addressing each of Guglielmelli's several concerns about the

accountings.

    The judge concluded Guglielmelli voluntarily executed the

deed transferring her fifty percent interest in the Runnemede

house she shared with Mulford to Mulford for Medicaid planning

purposes, consistent with the testamentary intent Guglielmelli



                                4                           A-0375-17T1
expressed in both her 2008 and 2010 Wills.    Summarizing her

findings, the judge concluded:

              The bottom line is there haven't been
         any proofs provided to me that there was
         undue influence exercised on this lady by
         Donna Mulford; that there is any deficiency
         in the accounting that can be rectified by
         accumulating specific vouchers, invoices,
         and receipts from the various providers.

              And I believe that the sale of the
         [Runnemede house] was appropriate because I
         think that Mrs. Guglielmelli, in the
         interest of Medicaid planning, and in being
         able to protect the interest in the house
         for her daughter, who that was her primary
         residence, signed a deed.

              And I can't — I just can't see where
         this case should continue, where it should
         go any further. I think that the case is a
         sad case, like I said before. I think that
         Mrs. Guglielmelli has absolutely no idea
         what she started out with, nor did she care.
         She was happy to go along. . . .

    The judge dismissed all remaining claims and permitted

Mulford to file an application for fees, limited to the period

following the last deposition, at which point the court

concluded "there was enough information provided to Ms. Green

and Ms. Guglielmelli coupled with Ms. Guglielmelli's inability

to recall much of what her estate and that of her husband even

consisted of to lead to the conclusion that the litigation

should have been terminated."    Mulford sought $78,623.38 for

that limited period.   Considering the "very limited means" of

                                 5                         A-0375-17T1
all parties, the court awarded $20,000 "as a modest

contribution" by Green and Guglielmelli to Mulford, whose fees

for the entire case were well in excess of $100,000.

    Guglielmelli appeals the dismissal of her accounting

action, claiming the court erred in approving the accountings

and should have instead vacated the deed Guglielmelli was

"tricked" into signing and ordered the Runnemede house sold and

the proceeds divided.

    We reject those arguments as without sufficient merit to

warrant discussion in a written opinion.     See R. 2:11-

3(e)(1)(E).   Final determinations of the trial court in a non-

jury case are subject to a limited and well-established scope of

review:   "we do not disturb the factual findings and legal

conclusions of the trial judge unless we are convinced that they

are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to

offend the interests of justice[.]"   In re Trust Created By

Agreement Dated December 20, 1961, ex rel. Johnson, 194 N.J.

276, 284 (2008) (quoting Rova Farms Resort, Inc. v. Investors

Ins. Co. of Am., 65 N.J. 474, 484 (1974)).    Applying that

standard provides us no basis to disturb the judge's findings

here.



                                6                             A-0375-17T1
    Guglielmelli and Green also appeal the fee award,

contending it was not permitted pursuant to R. 4:42-9.    We

agree.   There is no provision in our statutes, rules or case law

for the award of fees in an accounting action.    See ibid.; In re

Estate of Vayda, 184 N.J. 115, 123 (2005).   Nor can the fee

award be justified as a litigation sanction as Green did not

seek fees under the Frivolous Litigation Statute, N.J.S.A.

2A:15-59.1; R. 1:4-8, or attempt to comply with its

requirements.   See Toll Bros., Inc. v. Twp. of W. Windsor, 190

N.J. 61, 64 (2007).   Mulford did not prevail on any affirmative

claim.   Accordingly, we reverse the fee award.

    Dismissal of the complaint for an accounting is affirmed.

The court's award of $20,000 in fees to Mulford from

Guglielmelli and Green is reversed.

    Affirmed in part, reversed in part.




                                7                          A-0375-17T1